$2,
              Case 5:21-po-00031-JCH Document 8 Filed 04/16/21 Page 1 of 1 Pageid#: 7
              5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
             6KHHW


                                      81,7('67$7(6',675,&7&2857
                                                    :HVWHUQ'LVWULFWRI9LUJLQLD
      81,7('67$7(62)$0(5,&$                                                     JUDGMENT IN A CRIMINAL CASE
                 9                                                              )RUD3HWW\2IIHQVH
   Gi S. Moon                                                                   &$6(180%(5 DVAW521po000031-001
                                                                                &$6(180%(5
                                                                                860180%(5

                                                                                Andrea Harris, AFPD
                                                                                'HIHQGDQW V$WWRUQH\
THE DEFENDANT:
    7+('()(1'$17SOHDGHG                         JXLOW\          QRORFRQWHQGHUHWRFRXQW V
    7+('()(1'$17ZDVIRXQGJXLOW\RQFRXQW V
7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

   Title & Section               Nature of Offense                                                                  Offense Ended   Count




        7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                               RIWKLVMXGJPHQW
✘ 7+('()(1'$17ZDVIRXQGQRWJXLOW\RQFRXQW V                                1

✘ &RXQW V     1                                             is     dismissed per Judgment of Acquittal entered at the conclusion of government's ca
,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPH
UHVLGHQFHRUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,I
RUGHUHGWRSD\UHVWLWXWLRQWKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLF
FLUFXPVWDQFHV




'HIHQGDQW V6RF6HF1R n/a                                                  4/13/21
                                                                                'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                'DWHRI,PSR
                                                                                          SRVL
                                                                                          SRV WLRQRI-XGJPHQW
'HIHQGDQW V'DWHRI%LUWK 1962
'HIHQGDQW V5HVLGHQFH$GGUHVV
                                                                                   6LJQDWXUHRI-XGJH
                                                                                   6L
                                                                                    LJQ
                                                                                      JQDWXUHRI-XGJH
Falls Church, VA 22046
                                                                                Joel C. Hoppe, United States Magistrate Judge
                                                                                1DPHDQG7LWOHRI-XGJH


                                                                                       4/16/21
                                                                                   'DWH
'HIHQGDQW V0DLOLQJ$GGUHVV

Falls Church, VA 22046
